DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear whether the sub-network in line 3 is the same as or different from the reconstruction sub-network in line 4.  It is unclear whether the comparing in line 9 is the same as or different from the comparing in line 12.
Claim 6 recites the limitation “the current trained sub-network” in 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the difference between the covering region in line 4 and the rough covering region in line 5 is unclear.  The meaning of sparse location in line 5 is unclear.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, which is a judicial exception, the abstract idea being that of “receiving a first image” and “generating a second image based on the first image” without significantly more. This falls within the groupings of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because these determinations, concepts, activities can be performed in the human mind as judgments. The claims recite an abstract idea in the form of a mental process. These activities, such as “receiving a first image” and “generating a second image based on the first image” are simple steps that can be practically performed in the human mind as a reproduction of observed and gathered data/information.
Additionally, the abstract idea is not integrated into a practical application because merely using a trained neural network as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (other) machine, transformation, improvement to an existing technological process, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims. 
Moreover, the claims do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a memory, one or more processors coupled to the memory, non-transitory computer 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 21, 22 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu (US 2007/0177793).
Regarding claims 1, 21 and 22, Gu discloses a computer-implemented method, a computer to implement a method or at least one processor causing the system to perform operations (paragraph 32, lines 4-5: “certain operations of the various components may be 
receiving, by a trained neural network (training unit 43 in image processing unit 40 in FIG. 2), a first image 1711 in FIG. 8 (paragraph 28, line 1: “The image processing unit 40 receives digital image data from the image supply device 30”) including a first object (a human face) (paragraph 27, line 1: “The digital image data includes images of human faces.”), the first object being partially covered by a second object (human face covered by eyeglasses in the first image 1711); and 
generating, by the trained neural network 43, a second image 1713 based on the first image 1711, the second image 1713 being a representation of the first image 1711 with the second object (eyeglasses) substantially removed, the first object being a human face (paragraph 28, lines 1-2: “The image processing unit 40 …  performs eyeglasses detection and removal”).  
Regarding claims 7 and 27, Gu discloses that the at least one processor is further configured to cause the system to perform the operations, including: locating, on the first image 1711, a covering region (eyeglasses face region) where the first object (face) is covered by the second object (eyeglasses) (paragraph 62, lines 5-6: “An image of the eyeglasses face region … located around the eyes is extracted from the face image.”); and generating a third image by replacing a plurality of pixels in the covering region on the first image with corresponding pixels in the second image (claim 9, lines 1-2: “said step of learning eyeglasses removal includes concatenating pixels from said pairs of training face images” Claim 8, lines 2-3: “learning eyeglasses removal using pairs of training face images including eyeglasses training face images and no-eyeglasses training face images.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2007/0177793) in view of Yu et al. (US 2018/0032840) and Vitsnudel et al. (US 10,210,627).
Regarding claims 2 and 23, Gu fails to disclose that to generate the trained neural network, the at least one processor is further configured to cause the system to perform the operation including: obtaining a plurality of sub-networks; and generating a preliminary neural network by linking the plurality of sub-networks in a cascade way.
However, in an analogous art, Yu discloses that to generate the trained neural network, the at least one processor is further configured to cause the system to perform the operation including: obtaining a plurality of sub-networks (layers of a neural network) (paragraph 105, lines 1-2: “the neural network may be constructed to have two branches, two output layers of which are respectively connected with two different intermediate layers.”); and generating a preliminary neural network by linking the plurality of sub-networks in a cascade way (paragraph 159, lines 1-3: “neural network including … two output layers … and are connected to different 
The combination of Gu and Yu fails to disclose training the preliminary neural network with a plurality of standard inputting images as input and a plurality of standard comparing images as output control; and generating the trained neural network based on the preliminary neural network, the input, and the output control.
However, in an analogous art, Vitsnudel discloses training a preliminary neural network (convolutional neural network) with a plurality of standard inputting images as input and a plurality of standard comparing images as output control (col. 4, lines 58-62: “Once trained, the convolutional neural network … can be used to compare an input image with each of the images in the representative image set” Col. 8, lines 48-52: “because the neural network instances were trained on pairs of input image and their relative metrics, their outputs are comparable and thus can be compared”); and generating the trained neural network based on the preliminary neural network, the input, and the output control (col. 5, lines 14-15: “training a neural network to receive an input image and output … in the image”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Gu and Yu by incorporating this feature taught in Vitsnudel for the purpose of determining the dimensions of the second object that is partially covering the first object.
Regarding claims 3 and 24, Gu discloses that the plurality of standard inputting images includes at least one image representing the first object (face) partially covered by the second . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2007/0177793) in view of Yu et al. (US 2018/0032840) and Vitsnudel et al. (US 10,210,627), and further in view of Beacham et al. (US 2019/0102528).
Regarding claim 4, the combination of Gu, Yu and Vitsnudel fails to disclose that the at least one image representing the first object partially covered by the second object is generated according to an image representing the first object without being covered by the second object. 
However, in an analogous art, Beacham discloses that at least one image representing a first object partially covered by a second object (user’s face with glasses) is generated according to an image representing the first object without being covered by the second object (user’s face without glasses) (paragraph 41, lines 11-14: “a GAN generated feature vector of a user's face without glasses may be subtracted from a GAN generated feature vector of the same user's face with glasses, and the subtraction residual may be added to the feature vector of a different user's face without glasses, to generate a photo-realistic face of the different user with glasses”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Gu, Yu and Vitsnudel by incorporating this feature taught in Beacham for the purpose of allowing a user to view the face with different glasses.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2007/0177793) in view of Yu et al. (US 2018/0032840) and Vitsnudel et al. (US 10,210,627), and further in view of Xu et al. (US 2018/0157899). 
Regarding claim 5, the combination of Gu, Yu and Vitsnudel that to generate a preliminary neural network by linking the plurality of sub-networks in a cascade way, the at least one processor is further configured to cause the system to perform the operations including: generating a reconstruction sub-network from each of the plurality of sub-networks; and linking, in the cascade way, the reconstruction sub-networks at ends of the linked sub-networks in a reverse sequence. 
However, in an analogous art, Xu discloses that to generate a preliminary neural network by linking the plurality of sub-networks in a cascade way, the at least one processor is further configured to cause the system to perform the operations including: generating a reconstruction sub-network (convolutional neural network) from each of the plurality of sub-networks (each stage of the convolutional neural network) (paragraph 92, lines 9-10: “the convolutional neural network of each stage of the cascaded convolutional neural network may be finally acquired.”); and linking, in the cascade way, the reconstruction sub-networks at ends of the linked sub-networks (output layer, highest hierarchical hidden layer, next lower hierarchical layer) in a reverse sequence (propagating estimated losses in a backward direction) (paragraph 54, lines 4-6: “in-training neural network to reduce such losses while propagating estimated losses in a backward direction from the output layer, to a highest hierarchical hidden layer, then to the next lower hierarchical layer”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Gu, Yu and .

Claims 6 and 26, as best understood in view of the rejection under 35 U.S.C. 112, second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2007/0177793) in view of Yu et al. (US 2018/0032840) and Vitsnudel et al. (US 10,210,627), and further in view of Xu et al. (US 2018/0157899), Zhao et al. (US 2019/0035118) and Peri (US 2020/0379262). 
Regarding claims 6 and 26, the combination of Gu, Yu and Vitsnudel and Xu fails to disclose that to generate a reconstruction sub-network, the at least one processor is further configured to cause the system to perform the operations including: training a sub-network with a first plurality of outcomes generated by a trained lower-level sub-network as input to obtain the reconstruction sub-network, comprising: inputting the first plurality of outcomes generated by the trained lower-level sub-network into the current trained sub-network to generate a second plurality of outcomes.
However, in an analogous art, Zhao discloses to generate a reconstruction sub-network, the at least one processor is further configured to cause the system to perform the operations including: training a sub-network (corresponding to hidden layers 1140 in FIG. 11) with a first plurality of outcomes generated by a trained lower-level sub-network (corresponding to the output from input layer 1120) input to obtain the reconstruction sub-network (corresponding to the output layer 1160) (paragraph 146, line 1: “The CNN model may include an input layer 1120, hidden layers 1140, and an output layer 1160.”), comprising: inputting the first plurality of outcomes generated by the trained lower-level sub-network (corresponding to the output from 
The combination of Gu, Yu, Vitsnudel, Xu and Zhao fails to disclose comparing the second plurality of outcomes with a plurality of supervisory outcomes; and adjusting one or more training parameters of the sub-network based on a comparing result to obtain the reconstruction sub-network. 
However, in an analogous art, Peri discloses comparing a second plurality of outcomes (correct and intended output) with a plurality of supervisory outcomes (output of supervised learning algorithms 520 in FIG. 5); and adjusting one or more training parameters of a sub-network (modify the supervised learning algorithms 520) based on a comparing result to obtain a reconstruction sub-network 502 (paragraph 44, lines 4-6: “The supervised learning algorithms 520 can also compare its output with the correct and intended output and find errors in order to modify the supervised learning algorithms 520 accordingly.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Gu, Yu, Vitsnudel, Xu and Zhao by incorporating this feature taught in Peri for the purpose of improving the resolution of the images while conserving the processing power of the system.

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2007/0177793) in view of Holman et al. (US 2015/0106195), and further in view of Jacobs et al. (US 2020/0242788) and Kowshik et al. (US 2015/0188970).
Regarding claims 8 and 28, Gu discloses that to locate the covering region , the at least one processor is further configured to cause the system to perform the operations including: determining, on the first image, a plurality of pixels, wherein the plurality of pixels are distributed on the covering region (paragraph 36, lines 7-8: “A nose ridge mask extracts pixels located in the nose ridge regions of the training faces in the training images.”).
Gu fails to disclose locating a rough covering region basing on a sparse location.  
However, in analogous art, Holman discloses locating a rough covering region basing on a sparse location (paragraph 384, lines 8-9: “placing the at least one advertisement image … at the particular location … covering a face”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Gu by incorporating this feature taught in Holman for the purpose of limiting the capture and distribution of images.
The combination of Gu and Holman fails to disclose refining the rough covering region.
However, in an analogous art, Jacobs discloses refining a rough covering region (paragraph 150, lines 3-5: “a CNN … may train using images with people having various … accessories (e.g., … sunglasses …) to … refine subsequent performance of the CNN on new images”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Gu and Homman by incorporating this feature taught in Jacobs for the purpose of achieving an enhanced stereoscopic image with a single camera.

However, in analogous art, Kowshik discloses that a plurality of pixels are determined by an active shape model algorithm (paragraph 51, lines 10-11: “persona-extraction module 402 … may utilize … an active shape algorithm … to identify the pixels”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Gu, Holman and Jacobs by incorporating this feature taught in Kowshik for the purpose of analyzing depth information and generating probability maps.

Claims 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2007/0177793) in view of Holman et al. (US 2015/0106195), and further in view of Jacobs et al. (US 2020/0242788), Kowshik et al. (US 2015/0188970) and Sheridan et al. (US 9,551,579).
Regarding claims 9 and 29, the combination of Gu, Holman, Jacobs and Kowshik fails to disclose that to locate the rough covering region basing on a sparse location includes, the at least one processor is further configured to cause the system to perform the operations including: locating a first region and a second region from the sparse location; and locating the rough covering region by intersecting the first region with the second region. 
However, in an analogous art, Sheridan discloses that to locate the rough covering region basing on a sparse location includes, the at least one processor is further configured to cause the system to perform the operations including: locating a first region and a second region from the sparse location (col. 9, lines 41-45: “a first panoramic image 310 captured from a location A may be selected for determining connectivity to the neighboring panoramic images. A nearby second .

Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2007/0177793) in view of Holman et al. (US 2015/0106195), and further in view of Jacobs et al. (US 2020/0242788), Kowshik et al. (US 2015/0188970), Rangel Kuoppa et al. (US 10,713,792), Au et al. (US 7,907,209) and Park et al. (US 2008/0310720).
Regarding claims 10 and 30, the combination of Gu, Holman, Jacobs and Kowshik fails to disclose that to refine the rough covering region, the at least one processor is further configured to cause the system to perform the operations including: removing false positive pixels to form a third region.
However, in an analogous art, Rangel Kuoppa discloses that to refine the rough covering region, the at least one processor is further configured to cause the system to perform the operations including: removing false positive pixels to form a third region (col. 3, lines 36-37: “refining the rough covering region includes: removing false positive pixels to form a third region.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Gu, Holman, Jacobs and 
The combination of Gu, Holman, Jacobs, Kowshik and Rangel Kuoppa fails to disclose adding missing pixels to the third region to form a fourth region.
However, in an analogous art, Au discloses adding missing pixels to a third region to form a fourth region (claim 1, line 4: “adding the one or more missing pixels to the interlaced image”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Gu, Holman, Jacobs, Kowshik and Rangel Kuoppa by incorporating this feature taught in Au for the purpose of interpolating missing pixels in horizontal edge regions.
The combination of Gu, Holman, Jacobs, Kowshik, Rangel Kuoppa and Au fails to disclose amending the fourth region according to a symmetric character of the second objects, wherein the second object is substantially bilateral symmetric. 
However, in an analogous art, Park discloses amending a fourth region according to a symmetric character of second objects, wherein the second object is substantially bilateral symmetric (paragraph 66, lines 1-2: “a pose of an object is normalized by using pose, smoothing transformation, and the symmetrical characteristic of an object image”).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Gu, Holman, Jacobs, Kowshik, Rangel Kuoppa and Au by incorporating this feature taught in Park for the purpose of optimizing parameters and performing automatic localization and initialization of feature points.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646